ALD-199                                                     NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-1891
                                    ___________

                             JEFFREY LEE EDMUNDS,
                                              Appellant

                                          v.

 DONNA ZICKEFOOSE, d/b/a DONNA ZICKEFOOSE a/k/a WARDEN FORT DIX
  FCI; HARLEY LAPPIN, d/b/a HARLEY LAPPIN a/k/a DIRECTOR FEDERAL
                        BUREAU OF PRISONS
               ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                            (D.C. Civil No. 1:10-cv-02852)
                     District Judge: Honorable Robert B. Kugler
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                    May 26, 2011

           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                             (Opinion filed June 2, 2011)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      Jeffrey Lee Edmunds, a federal prisoner proceeding pro se, appeals from the

District Court’s order denying his “motion for summary judgment” in his previously
dismissed habeas proceeding. For the reasons that follow, we will summarily affirm.

                                                I.

       In 2006, the United States District Court for the District of New Hampshire

sentenced Edmunds to 252 months’ imprisonment and a lifetime of supervised release

following his pleading guilty to child pornography charges. It does not appear that

Edmunds appealed from that judgment or moved to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255.

       In June 2010, Edmunds, who was (and still is) serving his sentence at the Federal

Correctional Institution at Fort Dix in New Jersey, filed a habeas petition pursuant to 28

U.S.C. § 2241 in the United States District Court for the District of New Jersey

(hereinafter “the District Court”), challenging the legality of his confinement. On

September 28, 2010, the District Court, acting sua sponte, dismissed the petition without

prejudice for lack of jurisdiction and directed the District Court Clerk to close the case.

In doing so, the court held that a § 2255 motion filed in the sentencing court, not a § 2241

petition, was the proper vehicle for presenting Edmunds’s challenge to his confinement.

The court further held that, because Edmunds had not timely pursued his remedies in the

sentencing court, and since his petition did not appear to raise viable claims, “it would

not be in the interest of justice to transfer this Petition to the trial court, as a possible

§ 2255 motion.” (Dist. Ct. Op. of Sept. 28, 2010, at 6.)

       Edmunds subsequently filed a document titled “motion for summary judgment” in

the District Court in further support of his habeas petition. On March 29, 2011, the
                                                 2
District Court entered an order reopening the case, denying the motion for summary

judgment as moot, and directing the Clerk to re-close the case. The court concluded that,

even if the motion had been filed prior to the court’s earlier order, the court would have

denied the motion when it dismissed the petition. Edmunds now seeks to appeal from

this most recent order.

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Although

Edmunds’s notice of appeal challenges only the District Court’s March 29, 2011 order,

that order was informed by the court’s analysis in its September 28, 2010 opinion.

Accordingly, we will consider that analysis here.

       A § 2255 motion is the presumptive means by which a federal prisoner may attack

his conviction or sentence. Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).

Relief under § 2241 is appropriate only if § 2255 is “inadequate or ineffective” to test the

legality of the prisoner’s detention. See 28 U.S.C. § 2255(e); Cradle v. United States ex

rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). “A § 2255 motion is

inadequate or ineffective only where the petitioner demonstrates that some limitation of

scope or procedure would prevent a § 2255 proceeding from affording him a full hearing

and adjudication of his wrongful detention claim.” Id. Section 2255 is not inadequate or

ineffective, however, merely because the prisoner has failed to file his § 2255 motion

within the one-year statute of limitations period. Id. at 539.

       In this case, we agree with the District Court that (1) Edmunds failed to show that
                                              3
§ 2255 was inadequate or ineffective to test the legality of his detention, and (2) his

habeas petition thus was subject to dismissal for lack of jurisdiction. Because the District

Court lacked jurisdiction to consider Edmunds’s habeas petition, the court properly

denied his motion for summary judgment. As this appeal does not present a substantial

question, we will summarily affirm the District Court’s order denying Edmunds’s motion

for summary judgment. See 3d Cir. LAR 27.4; I.O.P. 10.6.




                                              4